Dissenting Opinion by
Porter, J.:
The Borough of Dunmore, in pursuance of an ordinance duly adopted, undertook the construction of “a system of public sewers, with the necessary branches, extensions, house connections, etc.,., to be constructed and laid along and in certain streets in ‘Section S’ of the second sewer district.in accordance with the plans,.the said sewers to be constructed and laid through and along the said routes hereinafter described.” The ordinance then designated the streets in which the sewers and branches were to be laid. It provided for the construction of sewers in at least ten different streets; some of the sewers being twenty-four inches in diameter, others fifteen inches and the branch sewers in some of the streets being of smaller dimensions. This ,was not the construction of one sewer through a number of streets bearing different names, but it was the construction of two main sewers, connecting with the trunk sewer in -Drinker Street, each of said main sewers having lateral sewers and branches therewith connected. The ordinance provided that: “For the purpose of paying for the cost and expenses of the construction of the said sewers, branches, house connections, etc., .there is hereby appropriated the sum of $33,-759.40, or so much thereof as may be necessary, which sum shall be derived from assessment on the properties fronting, adjoining, and abutting on and along the line of the said sewers, according to the foot-front rule; provided, that on all corner lots more than *485eighty feet in depth, where the sewer passes on both sides, or where a sewer has previously been constructed on the short side or will hereafter be constructed on the short side, an allowance of two-thirds of the length of the long side shall be made; and on all lots where the sewers pass at both ends an allowance of one-half of one end shall be made, and on all lots less than seventy feet in depth, where the sewer passes along the long side only, an allowance of one-half of the length of the lot shall be made, and on all lots where the sewer passes at both ends and on one side, an allowance of the side and one-half of the shortest end shall be made, which allowances are deemed just and equitable by the council.” The borough, in pursuance of this ordinance, entered into a contract for the construction of the entire system of main and branch sewers for the single consideration of $27,649, which sum was to a small amount reduced, because of work omitted, with the consent of the borough authorities, during the execution of the work. When the work was completed the borough authorities proceeded to assess the cost of the construction of the entire system of sewers upon the properties abutting upon the line of any one of the several sewers, the said assessment purporting to be made according to the foot-front rule but, as stated in the claim filed in this case, “with certain allowances for corner, triangular and irregular shaped lots.”
Municipalities cannot subject property to a local tax except by the lawful exercise of their powers. If the law prescribes the manner in which the corporation or its officers must act they must follow the requirements of the law under which they propose to act: Fell v. Phila., 81 Pa. 58. If it be assumed that the cost of the construction of this entire system of sewers, with its mains and branches, could lawfully be imposed as a tax by an equal assessment according to the foot-front rule upon the properties which had a frontage upon any one of the sewers or branches, then the rule should have been consistently applied. It has been held in many *486cases that there must, in the public interest, be a general rule, and it must be certain and uniform. • When the municipal authorities proceed to make an assessment according to the foot-front rule they are not clothed with discretion to exempt any property, liable under the law to assessment, or to apply to that particular property a variation of the rule, upon what they may suppose to be equitable considerations. Under the manner of assessment provided for in this ordinance a corner lot more than eighty feet in depth, where a sewer had previously been constructed on the short side, was entitled to an allowance of two-thirds of the length of the long side, a lot less than seventy feet in depth was entitled to an allowance of only one-half of the length of the lot, but a lot between seventy and eighty feet in depth was not entitled to any allowance whatever. If the sewer passed not only along the side of the lot but along each of the ends, the whole side and one-half of the shorter end of the lot was omitted in computing the frontage. The assessment which the administrative officers of the borough were by the ordinance required to make, was not, in my opinion, an assessment authorized by law. When it came to applying this irregular mode of assessment the borough authorities proceeded upon the theory that they were invested with a wide discretion in applying the foot-front rule of assessment and in the assessment, as it declared upon the face of the claim filed, they made “certain allowances for corner, triangular and irregular shaped lots.” The fact that property fronting upon an improvement consists, in part, of triangular and irregular shaped lots may be a reason for causing the municipal authorities to hesitate before attempting to apply the foot-front rule of assessment, instead of resorting to an assessment of benefits by viewers, but when they have determined to apply the foot-front rule the property must be assessed according to its frontage, without regard to equitable considerations: Harrisburg *487v. McCormick, 129 Pa. 213; Michener v. Phila., 118 Pa. 535.
The borough took the aggregate cost of all the sewers, main and branch, in the system, and divided this aggregate sum by the aggregate frontage of the abutting lots, computing the frontage in the irregular manner above indicated, to establish a rate of cost and then assessed this rate so ascertained, against each lot in accordance with its frontage. By this method the properties in front of which the smaller sewers are laid, including the property of this appellant, are assessed with more than the cost of those sewers. They thus have to pay the cost of other sewers, through which their properties are not drained and from which they derive no benefit. The property of the appellant ought not to be assessed for the cost of any part of the sewer from which it derives no benefit. The measure of assessment is the amount of benefits, and it is limited to the cost of the improvement. If the cost is only one dollar per foot, that is all that can be assessed on the property, though the benefit may be equal to two dollars per foot. Some of the sewers in this system may have involved very expensive construction, through solid rock or other unusual obstacles. The argument in favor of assessing the cost of the entire system upon all the properties abutting upon any sewer in the system, according to the foot-front rule, is open to the serious objection that it presents no principle upon which the limitation of such charges can be fixed. With regard to such an attempt to assess the aggregate cost of all the main and local sewers in a district, according to the foot-front rule, upon the properties abutting on the different sewers it was said in Whitman v. Reading City, 169 Pa. 391: “The main sewer into which any particular branch shall empty is not located or its size determined by the needs or convenience of that branch alone or even chiefly, but by the requirements of the whole district. This includes or may include many branches, of different situations and very various cost. *488This one branch may be through ordinary ground having a natural grade in the right direction, while another may have to be built up through low land with the wrong slope, or cut through rock at greatly increased expense. A ratio of cost made up of the average of these, is not an accurate measure of any one of them.” It is not pretended that there was in this case any evidence whatever as to the cost of the branch sewer for the construction of which the property of this appellant was legally liable to contribute. It clearly appears, from, the terms of the ordinance and the claim filed, that the assessment was for the cost of all the sewers in the district. These considerations constrain me to dissent from the decision of the court in this appeal.